15‐3598 
     In re: Leon R. Koziol 
 1    
 2                            UNITED STATES COURT OF APPEALS 
 3                                FOR THE SECOND CIRCUIT 
 4                                            
 5                                   SUMMARY ORDER 
 6    
 7   RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
 8   CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
 9   PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
10   PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
11   SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
12   MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
13   DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
14   TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
15   REPRESENTED BY COUNSEL.     
16    
17         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
18   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
19   Square, in the City of New York, on the 11th day of October, two thousand sixteen. 
20    
21         PRESENT:  PIERRE N. LEVAL,   
22                          RAYMOND J. LOHIER, JR., 
23                                  Circuit Judges, 
24                          EDWARD R. KORMAN, 
25                                  District Judge.*          
26         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
27         In re: Leon R. Koziol, 
28                                          Respondent. 
29         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
30         United States District Court for the 
31         Northern District of New York, 
32                                          Appellee,     
33                                  v.                                               No. 15‐3598 
34         Leon R. Koziol, 
35                                          Respondent‐Appellant. 
36         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 


     * Judge Edward R. Korman, of the United States District Court for the Eastern District of New York, sitting 
     by designation. 

                                                          1
 1           
 2           
 3          FOR APPELLANT:                             LEON R. KOZIOL, pro se, New 
 4                                                     Hartford, NY. 
 5
 6          FOR APPELLEE:                              MATTHEW COLLETTE and JAYNIE 
 7                                                     LILLEY, United States Department of 
 8                                                     Justice, Civil Division, for Benjamin 
 9                                                     C. Mizer, Principal Deputy Assistant 
10                                                     Attorney General, Washington, DC.     
11    
12          Appeal from an order of the United States District Court for the Northern 

13   District of New York (Glenn T. Suddaby, Chief Judge). 

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the order of the District Court is AFFIRMED. 

16          Appellant Leon R. Koziol, proceeding pro se, appeals from the District 

17   Court’s order enjoining him from filing pro se any pleading or other document in 

18   the United States District Court for the Northern District of New York without 

19   permission of the Chief Judge.     

20          We review a district court’s decision to impose sanctions for abuse of 

21   discretion.    Wilson v. Citigroup, N.A., 702 F.3d 720, 723 (2d Cir. 2012).    Where 

22   an order restricts a litigant’s future access to courts, we consider the following 

23   factors: 

24          (1) the  litigant’s  history  of  litigation  and  in  particular  whether  it 

                                                   2
 1        entailed vexatious, harassing or duplicative lawsuits; (2) the litigant’s 
 2        motive  in  pursuing  the  litigation,  e.g.,  does  the  litigant  have  an 
 3        objective  good  faith  expectation  of  prevailing?;  (3) whether  the 
 4        litigant is represented by counsel; (4) whether the litigant has caused 
 5        needless  expense  to  other  parties  or  has  posed  an  unnecessary 
 6        burden  on  the  courts  and  their  personnel;  and  (5) whether  other 
 7        sanctions would be adequate to protect the courts and other parties. 
 8                
 9   Iwachiw v. N.Y. State Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005) 

10   (quoting Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)). 

11         Applying these factors, we conclude that the District Court did not abuse 

12   its discretion by issuing the challenged injunction.    Koziol has brought four 

13   actions in the Northern District of New York stemming from his family court and 

14   disciplinary proceedings.    All four actions have been dismissed.    See Koziol v. 

15   King, No. 14‐cv‐946, 2015 WL 2453481 (N.D.N.Y. May 22, 2015), appeal dismissed, 

16   No. 15‐2287 (2d Cir. Oct. 1, 2015); Koziol v. Peters, No. 12‐cv‐823, 2012 WL 

17   4854589 (N.D.N.Y. Oct. 11, 2012); Parent v. New York, 786 F. Supp. 2d 516 

18   (N.D.N.Y. 2011) (dismissing cases No. 09‐cv‐233 and No. 10‐cv‐1361), aff’d, 485 F. 

19   App’x 500 (2d Cir. 2012).    Although Koziol claims that each of his cases involved 

20   materially different facts and legal theories, he has repeatedly relied on theories 

21   already rejected in his prior cases, named state court judges and related court 



                                                3
 1   officials who are immune from suit, and raised meritless claims. 

 2          Given this history, Koziol cannot have a reasonable good faith expectation 

 3   of prevailing on his claims.    Moreover, as several judges have observed, Koziol 

 4   has unnecessarily burdened the federal courts with disjointed submissions that 

 5   are “often voluminous and difficult to comprehend.”     

 6          The District Court reasonably concluded that other sanctions would be 

 7   inadequate to deter Koziol.    A prior award of attorney’s fees did not deter him 

 8   from filing a fourth meritless complaint.    See Koziol v. Peters, No. 12‐cv‐823, 

 9   2012 WL 5986574, at *2–3 (N.D.N.Y. Nov. 29, 2012).   

10          Finally, we note that the filing injunction is not unduly burdensome.   

11   Though stringent, its requirements are tailored to deter the type of duplicative 

12   and frivolous actions Koziol has already brought.    Furthermore, the injunction is 

13   limited to pro se filings in the Northern District of New York, not other federal or 

14   state courts.    See Iwachiw, 396 F.3d at 529.     

15           

16           

17           



                                                  4
1         We have considered Koziol’s remaining arguments and conclude that they 

2   are without merit.    Accordingly, we AFFIRM the order of the District Court. 

3                                        FOR THE COURT:   
4                                        Catherine O’Hagan Wolfe, Clerk 




                                            5